CRAIN, J., dissenting.
I find that Ohio Security met its burden of proof on the motion for summary judgment by establishing a lack of support for plaintiffs' claim that Geaux Clean caused the accident. The burden of proof then shifted to plaintiffs to produce factual support sufficient to establish the existence of a genuine issue of material fact or that Ohio Security was not entitled to judgment as a matter of law. Without establishing the materiality of the facts alleged to be in dispute, plaintiffs failed to carry their burden of proof. I would therefore affirm the judgment of the trial court.